I am unable to find in the record any sufficient evidence of negligence on the part of the respondent to carry the case to the jury.
The sole asserted cause of appellant's fall is that the dock planking or walk was slippery. It is not alleged in his amended complaint, or claimed in his testimony, that he fell because of the absence of a railing *Page 531 
or because of any structural or concealed defect. His sole claim is that the dock planking was slippery.
While the testimony is somewhat at variance in the terms used with reference to this slipperiness, it does not, in my judgment, present an issue of fact. The different terms used by the different witnesses all amount to the same thing, i.e., that the dock was slippery, or very slippery, by reason of the frequent falling of rains and the dripping of rain water from the eaves; that this condition was a condition common to all docks in Alaska (which, from their nature, are, and must be, uncovered in order to be used for dock purposes), and existed more or less throughout the whole dock apparently in about the same degree that it did at the point where the accident occurred. There was nothing in the condition shown which would lead a reasonably prudent man to anticipate that danger existed, or that an accident might occur from the slipperiness to one properly using the dock as a walk.
This condition was well known to the appellant, and was by him described as being the same condition which existed on all similar docks in Alaska.
In my opinion, therefore, the judgment appealed from was right and should be affirmed.
MAIN and BEALS, JJ., concur with TOLMAN, C.J. *Page 532